DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 124, 126-131, 144-146 are pending and under consideration. The amendment filed on 02/25/2021 has been entered.
Priority
This application is a divisional application of co-pending US patent application no. 15/468,046, filed 03/23/2017, which claims priority to US provisional applications with the serial numbers 62/313621, filed 25 March 2016, 62/312974, filed 24 March 2016, and 62/314366, filed 28 March 2018. As such the effectively filed date for the instant application is March, 24 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021, 01/27/2021, 02/28/2021, and 03/05/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn/Claim Rejections - 35 USC §103/Necessitated by Amendment
Claims 124-125 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) is withdrawn in view of applicants amendment to base claim 24 recitation “a heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome. and lysosome;” and newly added claims.
Claims 124,125-126 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) and .
Claims 124, 125-129 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) and further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998) is withdrawn in view of applicants amendment to base claim 24 recitation “a heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome. and lysosome;” and newly added claims.
Claims 124, 125-130 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) and further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998), Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004) is withdrawn in view of applicants amendment to base claim 24 recitation “a heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome. and lysosome;” and newly added claims.
Claims 124, 125-130 rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) and further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998), Andarini, (Cancer Res. 64, 3281-3287 (2004) is withdrawn in view of applicants amendment to base claim 24 recitation “a heterologous antigen operably linked to a trafficking element that directs the nucleic acid .
Claims 124, 125-131, rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) and further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998), Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004), Hodi (JNEM, 363(8): 711-23, 2010) is withdrawn in view of applicants amendment to base claim 24 recitation “a heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome. and lysosome;” and newly added claims.
Claim Objections
Claim 124 objected to because of the following informalities:  Claim 124 ends with a semicolon. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  HYPERLINK "http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e18.xml#/manual/MPEP/e8r9/d0e320269.xml"37 CFR 1.75(i).  Appropriate correction is required.

New/Claim Rejections - 35 USC §103/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

1.	Claims 124, 129, 144-146 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39).
Hacohen teaches (a) a bicistronic expression vector, to allow production of the minigene-encoded epitopes and a second protein included to enhance or decrease immunogenicity can be used for expression in human cells to optimize expression and/or immunogenicity (abstract, [0338]). Examples of proteins or polypeptides that could beneficially enhance the immune response if co-expressed include cytokines (e.g., IL2, IL12, GM-CSF) [0342].  Helper (HTL) epitopes could be joined to intracellular targeting signals and expressed separately from the CTL epitopes. This would allow direction of the HTL epitopes to a cell compartment different than the CTL epitopes. If required, this could facilitate more efficient entry of HTL epitopes into the MHC class II pathway, thereby improving CTL induction [0342]; and
(b) immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type. It is further disclosed that the DNA encoding the tumor specific neoantigenic peptides that are constructed of operative linkage to suitable transcriptional or translational regulatory elements generally comprised of promoters and/or enhancers, the coding sequence and appropriate transcription or translation initiation and termination sequences (para. 19, 88, 112, 117; 120: 128-129, 142, 312; 0317). Hacohen teaches neoplasia vaccine comprising a plurality of neoplasia/tumor specific neoantigens and at least one checkpoint inhibitor [0005]. checkpoint blockade inhibitors for the treatment or prevention of neoplasia in a subject (abstract). Reducing immune suppression in cancerous tumors in a subject may improve the capacity of the subject to resist cancer growth, in particular growth of a cancer already present the subject and/or decrease the propensity for cancer growth in the subject [0153]. Regarding claim 129, Hacohen teaches vaccines containing tumor-specific and patient-specific neoantigens can overcome some of the disadvantages of vaccines containing shared tumor antigens [0008]. Regarding claims 144-146, Hacohen also teaches,
(a) determination of common sequence locations wherein the datasets comprises sequence information from matched normal and tumor patient samples', (para. 96; 100; 455; 467); bioinformatics analysis of sequence data to predict neoepitopes, 
(b) including multiple sequence alignments (para. 096; 100; 105; 109; 124) wherein neoepitopes include peptide sequence of between 5 and 30 amino acids and include mutation relative to the normal patient sample (para. 111), 
(c) determinations of patient HLA type (para. 96; 491); proximal gap: removes false positives that arise due to the presence of misaligned indels in the vicinity of the event; and
(d) tumor and matched normal bam files from the Picard pipeline is analyzed as described herein: reads with a preponderance of low quality bases or mismatches to the genome are filtered out ([0467], [0468]); embodiments for calculating for the neoepitopes respective binding affinities to the determined HLA type of the patient to select a nucleic acid sequence of a neoepitope that is high-affinity binder to at least one MHC Class I sub-type or at least one MHC Class II sub-type of the HLA-type of the patient by disclosing binding affinity determination using NetMHC at (para. 96; 491-501) for immunizing with a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by the at least one MHC Class I subtype and/or by at least one MHC Class II sub-type (para. 19, 88, 112, 117; 120; 128-Regarding claim 145, Hacohen teaches use of BAM file formats wherein processing is performed using said methods to yield tumor and matched normal results (para. 0455; 0466-0467).  Regarding claim 146, Hacohen teaches i. identifying a mutant peptide having the mutation identified, wherein said mutant peptide binds to a class I HLA protein with a greater affinity than a wild-type peptide; and has an IC50 less than 500 nm [0050].
Hacohen does not teach heterologous antigen operably linked to a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome, and lysosome.
However, before the effective filing date of the instant application, Niazi teaches activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes (abstract). There was a preferential requirement for different CD1 targeting sequences for the optimal presentation of an MHC class II epitope in the following hierarchy: CD 1b > CD1d 1/4 CD1c > >> CD1a or untargeted antigen. Therefore, the substitution of the CD1 ectodomain with heterologous proteins results in their traffic to distinct intracellular locations that intersect with MHC class II and this differential distribution leads to specific functional outcomes with respect to MHC class II antigen presentation. These findings may have implications in designing DNA vaccines, providing a greater variety of tools to generate T-cell responses against microbial pathogens or tumors (abstract). 
Hacoben taken with Niazi do not teach (b) RP 182.
However, before the effective filing date of the instant application, Sorber teaches immunomodulatory peptide RP-182 suppresses M2 macrophage leading to tumor suppressive activity and minimal toxicity in a xenograft model of pancreatic cancer (abstract) (instant claim 125). Sorber suggests increased tumoricidal activity in macrophages exposed to RP-182 (abstract). RP-182 is a synthetic, 10 amino acid peptide shown via in silico modeling to likely target tumor associated macrophages (TAM)-specific surface receptors. Based on its potential immunomodulatory properties exhibits tumor suppressive activity (abstract).
Accordingly, it would have been prima facie obvious for a person of ordinary skill in the art to combine a bicistronic expression vector, comprising minigene-encoded epitopes and a second protein included to enhance immunogenicity if co-expressed with cytokines in an adenoviral vector comprising a nucleic acid encoding the neo-epitopes that are linked a signal peptide that directs the neoepitope toward presentation by at least one MHC Class I and MHC II as disclosed by Hacohen by including human CD1 tail sequences for targeting MHC class II epitopes to early/recycling, early/sorting and late endosomes/lysosomes for the activation of human CD4+ T cells to generate T-cell responses against microbial pathogens or tumors as disclosed by Niazi, and by including immunomodulatory peptide RP-182 based on its potential immunomodulatory properties exhibits tumor suppressive activity in a xenograft model of pancreas cancer and shown via in silico modeling to likely target tumor associated macrophages (TAM)-specific surface receptors as disclosed by Sorber.
One of ordinary skill in the art would be motivated to do so for the combination of minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element to receive the expected benefit of optimal targeting antigens to the MHC class II antigen presentation pathway for activation of human CD4+ T cells for designing DNA vaccines, providing a greater variety of tools to generate T-cell responses against microbial pathogens or tumors. One would have been motivated to include RP 182 to receive the expected benefit of its immunomodulatory properties exhibits tumor suppressive activity to target tumor associated macrophages (TAM)-specific surface receptors. One would have been also particularly motivated using different epitopes using trafficking targeting signals and expressed separately allowing direction of the one or more epitopes to a cell compartment different than another epitope(s) because using trafficking targeting sequence for the 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy by combining the teachings of Hacoben and Niazi and Sorber.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue claim 124 is amended to recite that the adenovirus comprises a heterologous antigen and a trafficking element that directs the nucleic acid sequence to a sub-cellular location selected from the group consisting of recycling endosome, sorting endosome, and lysosome. This limitation is not found in the combination of the cited references Hacohen and Sorber. Applicant’s arguments have been fully considered but are not persuasive.
In response, Niazi teaches activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences where trafficking patterns of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes.
2.	Applicants argue the inventors of this application surprisingly found that, in in vivo studies, that the presence of a trafficking element that directs the heterologous antigen to the recycling endosome, sorting endosome, and lysosome, together with an immunostimulatory cytokine, RP-182, and an antigen led to improved immune stimulation. These surprising results are discussed in [0129]-[0130] and Figs. 9A and 9C. As discussed in [0129] of the application, subcutaneous injection of adenovirus encoding Class I polytopes directed to the cytoplasm and 
In response, Niazi teaches the structure of the claimed composition comprising trafficking elements of four human CD1-derived targeting sequences delivered antigen to the MHC class II antigen presentation pathway, to early/recycling, early/sorting and late endosomes/lysosomes for activation of CD4+ T cells by targeting MHC class II epitopes to endosomal compartment using human CD1 sequences. Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since the presence of a trafficking element that directs the heterologous antigen to the recycling endosome, sorting endosome, and lysosome, together with an immunostimulatory cytokine, RP-182, and an antigen led to improved immune stimulation was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of subcutaneous injection of adenovirus encoding Class I polytopes directed to the cytoplasm and MHC-I presentation did not provide a significant immune protection. Therefore, absent results to the contrary, the claimed invention had a reasonable expectation of success at the time of filing. Surprising results have not be presented. 
The subcutaneous MHC I epitopes directed to cytoplasm of figure 9A and the SC-MHC I epitopes directed to endosomes in figure 9B and the SC-MHC II epitopes directed to 

(2)	Claims 124, 126 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39) as applied to claims 124, 129 above, and further in view of Xu (Cancer Res, 73(10): 3075-86, 2013).
The teachings of Hacoben and Niazi and Sorber apply here as indicated above.
Hacoben and Niazi and Sorber do not teach immunostimulatory cytokine ALT-803.
However, before the effective filing date of the instant application, Xu teaches IL-15 superagonist (Alt-803) provides as durable, immune cell-mediated antitumor efficacy (p 3076, 1st column 1st paragraph). Xu also teaches IFN- secreted by ALT-803-activated memory 
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine a recombinant adenoviral vector comprising a recombinant nucleic acid encoding the neoepitopes that are linked trafficking element and cytokines and RP 182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy as disclosed by Hacoben and Niazi and Sorber by including the immunostimulatory cytokine ALT-803 to provides a durable, immune cell-mediated antitumor efficacy as disclosed by Xu.
One would have been motivated to do so to receive the expected benefit of the ALT-803 provides as durable, immune cell-mediated antitumor efficacy and also IFN- secreted by ALT-803-activated memory T cells could significantly contribute to the antitumor potency of ALT-803 by directly activating macrophages to enhance their tumor-killing activities or to repolarize the TAMs for tumor destruction for treatment of cancers. Hacoben and Niazi and Sorber also provide motivation for the expected benefit of the RP-182 tumor-associated peptide which stimulate anti-tumor responses in M2 macrophage suppression for treating tumors.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining the minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy with immunostimulatory cytokine ALT-803 to provide durable, immune cell-mediated antitumor efficacy by combining the teachings of Hacoben and Niazi and Sorber with Xu.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(3)	Claims 124, 127-128 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), Xu (Cancer Res, 73(10): 3075-86, 2013) as applied to claims 124, 126, 129 above, further in view of Amalfitano (Journal of Virology, 72(2): 926-933, 1998).
The teachings of Hacoben and Niazi and Sorber and Xu apply here as indicated above.
Hacoben and Niazi and Sorber and Xu do not teach adenovirus comprises an E1 gene region deletion.
However, before the effective filing date of the instant application, Amalfitano teaches an improved adenovirus vector with E1 and E2b region deletion of genes with increased carrying capacity and a theoretically decreased risk for generating RCA very useful both for in vitro and in vivo gene therapy applications (abstract). Increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, which may minimize immune recognition of Ad infected cells in vivo (p 931, 1st column bridge 2nd column).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the minigene-encoded epitopes and a second protein targeting to the MHC I and MHC II pathways with trafficking element and the immunomodulatory peptide RP-182 leading to tumor suppressive activity and increased tumoricidal activity in antitumor efficacy with immunostimulatory cytokine ALT-803 to provide durable, immune cell-mediated antitumor efficacy as disclosed by Hacoben and Niazi and Sorber and Xu for treating tumors in a subject in vivo gene therapy. Increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, which may minimize immune recognition of Ad infected cells in vivo as disclosed by Amalfitano.
One of ordinary skill in the art would have been motivated to do so to receive the expected benefit of adenovirus vector with E1 and E2b region deletion for the increased carrying capacity is critically important when one considers (i) the transfer of larger cDNA minigene constructs (ii) the use of larger tissue-specific promoter/enhancer elements, and (iii) the reintroduction into vectors of Ad genes, to minimize immune recognition of Ad infected cells in vivo.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining adenoviral vector comprising the neo-epitopes by using adenovirus vector with El and E2b region deletion for the increased carrying capacity, the transfer of larger cDNA minigene constructs and the reintroduction into vectors of Ad genes, to minimize immune recognition of Ad infected cells in vivo by combining the teachings of Hacoben and Niazi and Sorber with Amalfitano.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments are the same as discussed above.

(4)	Claims 124, 130 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars Habib-Agahi (Cancer Gene Therapy, 11,215-226, 2004).
The teachings of Hacoben and Niazi and Sorber apply here as indicated above. 
Hacoben and Niazi and Sorber do not teach the adenovirus further comprising a sequence that encodes the co-stimulatory molecule 4-1BBL.
However, before the effective filing date of the instant application, Habib-Agahi teaches adenovirus vector with 4-1BBL reactivates non-responsive, anergic T cells in in A549 lung carcinoma cells using adenovirus 4-1 BBL vector and co-cultured these cells with human T cells stimulated with anti-CD3 antibody for cancer immunotherapy where 4-1 BBL expression reverse T cell anergy (Abstract, and p 1389, 2nd column last paragraph). Habib-Agahi also teaches engagement of the tumor necrosis factor receptor (TNFR)-family receptor 4-1BB (CD137) was shown to enhance the expansion and long-term survival of superantigen activated T cells, suggesting this pathway can modulate the magnitude and duration of an immune response (p 1391, 1st column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes in the context for treating tumors as disclosed by Hacoben and Niazi and Sorber by including in the adenovirus the sequence that encodes the co-stimulatory molecule 4-1BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long-term survival of superantigen activated T cells, suggesting this pathway can modulate the magnitude and duration of an immune response for cancer immunotherapy.
One would have been motivated to do so to receive the expected benefit of the 4-1 BBL to reactivate non-responsive, anergic T cells and to enhance the expansion and long-term survival of superantigen activated T cells. There would have been a reasonable expectation of success because in tumor cells Ad.4-1BBL successfully reactivate non-responsive, anergic T cells and to enhance the expansion and long-term survival of 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants arguments are the same as discussed above.

(5)	Claims 124, 131 are rejected under 35 U.S.C. 103 as being unpatentable over Hacohen (US 20160339090, PGPUB 11/24/2016, 12/20/2013) in view of Niazi (Immunology, 122: 522-531, 2007), Sorber (NIH Medical Research Scholars Program, 2014-2015 Scholars and Abstracts, pages 1-48 Abstract page 39), as applied to claims 124, 129 above, and further in view of Hodi (JNEM, 363(8): 711-23, 2010).
Regarding claim 131, Hacoben also teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T-lymphocyte-associated antigen 4 (CTLA4) antibody. In a related embodiment, the anti-CTLA4 antibody is Ipilumumab or Tremelimumab [0025].
The teachings of Hacoben and Niazi and Sorber apply here as indicated above.
While Hacoben teaches embodiment, the checkpoint inhibitor is an anti-cytotoxic T-lymphocyte-associated antigen 4 (CTLA4) antibody differs from instant invention that Hacoben and Niazi and Sorber do not teach the adenovirus further comprising a sequence that encodes a protein that interferes with checkpoint inhibition, and wherein the protein that interferes is an antagonist of CTLA-4.
However, before the effective filing date of the instant application, Hodi teaches improved survival with of patients treated with Ipilimumab, a fully human monoclonal antibody (IgG1) that blocks CTLA-4 to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies (abstract, p 712, 1st column 2nd paragraph). Cytotoxic T-lymphocyte-associated antigen 4 (CTLA-4) is 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the adenovirus vector with neoepitopes for treating tumors as disclosed by Hacoben and Niazi and Sorber by including in the adenovirus the sequence that encodes the protein the interferes with checkpoint inhibition Ipilimumab as disclosed by Hodi for treating tumors.
One would have been motivated to do so to receive the expected benefit of the Ipilimumab to promote antitumor immunity, has shown activity in patients with metastatic melanoma when it has been used as monotherapy in phase 2 studies in cancer immunotherapy protocols.
There would have been a reasonable expectation of success because Hodi suggests that the T-cell potentiator ipilimumab may be useful as a treatment for patients with metastatic melanoma whose disease progressed while they were receiving one or more previous therapies successfully mediated promote antitumor immunity for cancer immunotherapy.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Withdrawn/Claim Rejections - 35 USC §112/Necessitated by Amendment

Claim limitation “means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the in claim 124 is for macrophage suppression is withdrawn in view of applicants amendment.
Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632